Exhibit 10.3

 

GUARANTY

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 3rd day of June, 2009 by Bunge Limited, a company incorporated under the
laws of Bermuda (together with any successors or assigns permitted hereunder,
“BL” or “Guarantor”) to JPMorgan Chase Bank, N.A. in its capacity as the
administrative agent (together with its successors and assigns, the
“Administrative Agent”) under the Revolving Credit Agreement, dated as of
June 3, 2009 (as amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof, the “Credit Agreement”), among Bunge
Limited Finance Corp., a Delaware corporation (“BLFC”), the Administrative Agent
and the financial institutions from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), for the benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars and Euros (the “Loans”) to BLFC from time
to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 


SECTION 1.               DEFINITIONS.


 


(A)           FOR ALL PURPOSES OF THIS GUARANTY, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANNEX A HERETO OR UNLESS THE CONTEXT OTHERWISE REQUIRES, CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE CREDIT
AGREEMENT.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN OR IN THE
OTHER LOAN DOCUMENTS, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE USED HEREIN
AND IN THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED, AND ALL COMPUTATIONS OF
AMOUNTS AND RATIOS REFERRED TO HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE
MADE, WITHOUT GIVING EFFECT TO ANY ELECTION UNDER STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS 159 (OR ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A
SIMILAR RESULT OR EFFECT) TO VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF
BLFC, THE GUARANTOR OR ANY OF THEIR SUBSIDIARIES AT “FAIR VALUE”, AS DEFINED
THEREIN.


 


SECTION 2.               GUARANTY.  THE GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES (COLLECTIVELY, THE “GUARANTY OBLIGATIONS”) THE PROMPT AND
PUNCTUAL PAYMENT OF ALL OBLIGATIONS DUE AND OWING (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS WHETHER DIRECT OR INDIRECT, ABSOLUTE OR

 

--------------------------------------------------------------------------------



 


CONTINGENT, DUE OR TO BECOME DUE, OR NOW EXISTING OR HEREAFTER INCURRED.  ALL
PAYMENTS BY THE GUARANTOR UNDER THIS GUARANTY SHALL BE MADE IN EUROS (IF MADE
WITH RESPECT TO PRINCIPAL OF AND INTEREST ON LOANS DENOMINATED IN EUROS) OR
DOLLARS (IF MADE WITH RESPECT TO ANY OTHER AMOUNT) AND (I) WITH RESPECT TO
LOANS, SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR DISBURSEMENT PRO RATA
(DETERMINED AT THE TIME SUCH PAYMENT IS SOUGHT) TO THE LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES, (II) WITH RESPECT TO FEES,
EXPENSES AND INDEMNIFICATIONS OWED TO THE LENDERS, SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR DISBURSEMENT PRO RATA (DETERMINED AT THE TIME SUCH
PAYMENT IS SOUGHT) TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE AGGREGATE
EXPOSURE PERCENTAGES (EXCEPT AS OTHERWISE PROVIDED IN THE CREDIT AGREEMENT WITH
RESPECT TO DEFAULTING LENDERS) AND (III) WITH RESPECT TO FEES, EXPENSES AND
INDEMNIFICATIONS OWED TO THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH, SHALL
BE MADE TO THE ADMINISTRATIVE AGENT.  THIS GUARANTY SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL THE GUARANTY OBLIGATIONS ARE PAID IN FULL AND THE COMMITMENTS
ARE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME PRIOR THERETO BLFC MAY BE
FREE FROM ANY PAYMENT OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THIS GUARANTY IS A
GUARANTY OF PAYMENT AND NOT OF COLLECTION.


 


SECTION 3.               GUARANTY ABSOLUTE.  THE GUARANTOR GUARANTEES THAT THE
GUARANTY OBLIGATIONS WILL BE PAID, REGARDLESS OF ANY APPLICABLE LAW, REGULATION
OR ORDER NOW OR HEREINAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH
TERMS OR THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT
THERETO.  THE LIABILITY OF THE GUARANTOR UNDER THIS GUARANTY SHALL BE
IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF, AND THE GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW OR HEREAFTER ACQUIRE IN ANY
WAY RELATING TO, ANY OR ALL OF THE FOLLOWING:


 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF OR DEFECT OR DEFICIENCY
IN THE CREDIT AGREEMENT, ANY TRANSACTION DOCUMENT OR LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT EXECUTED IN CONNECTION WITH OR PURSUANT THERETO;


 


(B)           ANY CHANGE IN THE TIME, MANNER, TERMS OR PLACE OF PAYMENT OF, OR
IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTY OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM THE CREDIT AGREEMENT,
ANY TRANSACTION DOCUMENT OR LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO OR EXECUTED IN CONNECTION THEREWITH OR PURSUANT THERETO;


 


(C)           ANY SALE, EXCHANGE OR NON-PERFECTION OF ANY PROPERTY STANDING AS
SECURITY FOR THE LIABILITIES HEREBY GUARANTEED OR ANY LIABILITIES INCURRED
DIRECTLY OR INDIRECTLY HEREUNDER OR ANY SETOFF AGAINST ANY OF SAID LIABILITIES,
OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY OTHER
GUARANTY, FOR ALL OR ANY OF THE GUARANTY OBLIGATIONS;


 


(D)           THE FAILURE OF THE ADMINISTRATIVE AGENT OR A LENDER TO ASSERT ANY
CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST BLFC OR ANY OTHER
PERSON HEREUNDER OR UNDER THE CREDIT AGREEMENT OR ANY TRANSACTION DOCUMENT OR
ANY LOAN DOCUMENT;

 

2

--------------------------------------------------------------------------------


 


(E)           ANY FAILURE BY BLFC IN THE PERFORMANCE OF ANY OBLIGATION WITH
RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(F)            ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
BLFC, OR ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR PROCEEDING
AFFECTING BLFC OR ITS ASSETS OR RESULTING RELEASE OR DISCHARGE OF ANY OF THE
GUARANTY OBLIGATIONS;


 


(G)           ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, THE GUARANTOR, BLFC OR ANY OTHER PERSON
(INCLUDING ANY OTHER GUARANTOR) THAT IS A PARTY TO ANY DOCUMENT OR INSTRUMENT
EXECUTED IN RESPECT OF THE GUARANTY OBLIGATIONS;


 


(H)           ANY LIMITATION OF BLFC’S OBLIGATIONS PURSUANT TO SUBSECTION
8.16(B) OF THE CREDIT AGREEMENT; OR


 


(I)            ANY LAW, REGULATION, DECREE OR ORDER OF ANY JURISDICTION, OR ANY
OTHER EVENT, AFFECTING ANY TERM OF ANY GUARANTY OBLIGATIONS OR THE
ADMINISTRATIVE AGENT’S OR THE LENDERS’ RIGHTS WITH RESPECT THERETO, INCLUDING,
WITHOUT LIMITATION: (A) THE APPLICATION OF ANY SUCH LAW, REGULATION, DECREE OR
ORDER, INCLUDING ANY PRIOR APPROVAL, WHICH WOULD PREVENT THE EXCHANGE OF A
CURRENCY OTHER THAN DOLLARS FOR DOLLARS OR THE REMITTANCE OF FUNDS OUTSIDE OF
SUCH JURISDICTION OR THE UNAVAILABILITY OF DOLLARS IN ANY LEGAL EXCHANGE MARKET
IN SUCH JURISDICTION IN ACCORDANCE WITH NORMAL COMMERCIAL PRACTICE; OR (B) A
DECLARATION OF BANKING MORATORIUM OR ANY SUSPENSION OF PAYMENTS BY BANKS IN SUCH
JURISDICTION OR THE IMPOSITION BY SUCH JURISDICTION OR ANY GOVERNMENTAL
AUTHORITY THEREOF OF ANY MORATORIUM ON, THE REQUIRED RESCHEDULING OR
RESTRUCTURING OF, OR REQUIRED  APPROVAL OF PAYMENTS ON, ANY INDEBTEDNESS IN SUCH
JURISDICTION; OR (C) ANY EXPROPRIATION, CONFISCATION, NATIONALIZATION OR
REQUISITION BY SUCH COUNTRY OR ANY GOVERNMENTAL AUTHORITY THAT DIRECTLY OR
INDIRECTLY DEPRIVES BLFC OF ANY ASSETS OR THEIR USE OR OF THE ABILITY TO OPERATE
ITS BUSINESS OR A MATERIAL PART THEREOF; OR (D) ANY WAR (WHETHER OR NOT
DECLARED), INSURRECTION, REVOLUTION, HOSTILE ACT, CIVIL STRIFE OR SIMILAR EVENTS
OCCURRING IN SUCH JURISDICTION WHICH HAS THE SAME EFFECT AS THE EVENTS DESCRIBED
IN CLAUSE (A), (B) OR (C) ABOVE (IN EACH OF THE CASES CONTEMPLATED IN CLAUSES
(A) THROUGH (D) ABOVE, TO THE EXTENT OCCURRING OR EXISTING ON OR AT ANY TIME
AFTER THE DATE OF THIS GUARANTY).


 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), allocation by the Administrative
Agent or the Lenders of any repayment, any compromise or discharge of the
Guaranty Obligations, any application, release or substitution of collateral or
other security therefore, release of any guarantor, surety or other Person
obligated in connection with any document or instrument executed in respect of
the Guaranty Obligations, or any further advances to BLFC.

 

3

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Guarantor guarantees that
it shall pay the Administrative Agent strictly in accordance with the express
terms of any document or agreement evidencing any Guaranty Obligation.

 

It is the intent of this Section 3 that the Guaranty Obligations hereunder are
and shall be irrevocable, continuing, absolute and unconditional under any and
all circumstances.

 


SECTION 4.               WAIVER.  THE GUARANTOR HEREBY WAIVES (A) PROMPTNESS,
DILIGENCE, NOTICE OF ACCEPTANCE, PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST
AND DISHONOR, NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION AND ANY OTHER NOTICE WITH RESPECT TO ANY OF THE GUARANTY
OBLIGATIONS AND THIS GUARANTY, (B) ANY REQUIREMENT THAT THE ADMINISTRATIVE AGENT
OR THE LENDERS PROTECT, SECURE, PERFECT OR INSURE ANY SECURITY INTEREST OR LIEN
ON ANY PROPERTY SUBJECT THERETO OR EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST
BLFC OR ANY OTHER PERSON OR ENTITY OR ANY COLLATERAL OR THAT BLFC OR ANY OTHER
PERSON OR ENTITY BE JOINED IN ANY ACTION HEREUNDER, (C) THE DEFENSE OF THE
STATUTE OF LIMITATIONS IN ANY ACTION UNDER THIS GUARANTY OR FOR THE COLLECTION
OR PERFORMANCE OF THE GUARANTY OBLIGATIONS, (D) ANY DEFENSE ARISING BY REASON OF
ANY LACK OF CORPORATE AUTHORITY, (E) ANY DEFENSE BASED UPON ANY GUARANTEED
PARTY’S ERRORS OR OMISSIONS IN THE ADMINISTRATION OF THE GUARANTY OBLIGATIONS
EXCEPT TO THE EXTENT THAT ANY ERROR OR OMISSION IS CAUSED BY SUCH GUARANTEED
PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (F) ANY RIGHTS TO
SET-OFFS AND COUNTERCLAIMS AND (G) ANY DEFENSE BASED UPON AN ELECTION OF
REMEDIES WHICH DESTROYS OR IMPAIRS THE SUBROGATION RIGHTS OF THE GUARANTOR OR
THE RIGHT OF THE GUARANTOR TO PROCEED AGAINST BLFC OR ANY OTHER OBLIGOR OF THE
GUARANTY OBLIGATIONS FOR REIMBURSEMENT.  ALL DEALINGS BETWEEN BLFC OR THE
GUARANTOR, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE
OTHER HAND, SHALL LIKEWISE BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR
CONSUMMATED IN RELIANCE UPON THIS GUARANTY.  SHOULD THE ADMINISTRATIVE AGENT
SEEK TO ENFORCE THE OBLIGATIONS OF THE GUARANTOR HEREUNDER BY ACTION IN ANY
COURT, THE GUARANTOR WAIVES ANY NECESSITY, SUBSTANTIVE OR PROCEDURAL, THAT A
JUDGMENT PREVIOUSLY BE RENDERED AGAINST BLFC OR ANY OTHER PERSON, OR THAT ANY
ACTION BE BROUGHT AGAINST BLFC OR ANY OTHER PERSON, OR THAT BLFC OR ANY OTHER
PERSON SHOULD BE JOINED IN SUCH CAUSE.  SUCH WAIVER SHALL BE WITHOUT PREJUDICE
TO THE ADMINISTRATIVE AGENT AT ITS OPTION TO PROCEED AGAINST BLFC OR ANY OTHER
PERSON, WHETHER BY SEPARATE ACTION OR BY JOINDER.  THE GUARANTOR FURTHER
EXPRESSLY WAIVES EACH AND EVERY RIGHT TO WHICH IT MAY BE ENTITLED BY VIRTUE OF
THE SURETYSHIP LAW OF THE STATE OF NEW YORK OR ANY OTHER APPLICABLE
JURISDICTION.


 


SECTION 5.               SEVERAL OBLIGATIONS; CONTINUING GUARANTY.  THE
OBLIGATIONS OF THE GUARANTOR HEREUNDER ARE SEPARATE AND APART FROM BLFC OR ANY
OTHER PERSON (OTHER THAN THE GUARANTOR), AND ARE PRIMARY OBLIGATIONS CONCERNING
WHICH THE GUARANTOR IS THE PRINCIPAL OBLIGOR.  THE GUARANTOR AGREES THAT THIS
GUARANTY IS A CONTINUING GUARANTY AND THAT IT SHALL NOT BE DISCHARGED EXCEPT BY
PAYMENT IN FULL OF THE GUARANTY OBLIGATIONS, TERMINATION OF THE COMMITMENTS AND
COMPLETE PERFORMANCE OF THE OBLIGATIONS OF THE GUARANTOR HEREUNDER. THE
OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY BY THE
RELEASE OR DISCHARGE OF BLFC FROM THE PERFORMANCE OF ANY OF THE GUARANTY
OBLIGATIONS, WHETHER OCCURRING BY REASON OF LAW OR ANY OTHER CAUSE, WHETHER
SIMILAR OR DISSIMILAR TO THE FOREGOING.

 

4

--------------------------------------------------------------------------------


 


SECTION 6.               SUBROGATION RIGHTS.  IF ANY AMOUNT SHALL BE PAID TO THE
GUARANTOR ON ACCOUNT OF SUBROGATION RIGHTS AT ANY TIME WHEN ALL THE GUARANTY
OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND SHALL FORTHWITH BE PAID TO THE
ADMINISTRATIVE AGENT TO BE APPLIED TO THE GUARANTY OBLIGATIONS AS SPECIFIED IN
THE LOAN DOCUMENTS.  IF (A) THE GUARANTOR MAKES A PAYMENT TO THE ADMINISTRATIVE
AGENT OF ALL OR ANY PART OF THE GUARANTY OBLIGATIONS AND (B) ALL THE GUARANTY
OBLIGATIONS HAVE BEEN PAID IN FULL AND THE COMMITMENTS HAVE TERMINATED, THE
ADMINISTRATIVE AGENT WILL, AT THE GUARANTOR’S REQUEST, EXECUTE AND DELIVER TO
THE GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND WHATSOEVER, NECESSARY TO EVIDENCE THE TRANSFER BY
SUBROGATION TO THE GUARANTOR OF ANY INTEREST IN THE GUARANTY OBLIGATIONS
RESULTING FROM SUCH PAYMENT BY THE GUARANTOR.  THE GUARANTOR HEREBY AGREES THAT
IT SHALL HAVE NO RIGHTS OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION
OR INDEMNIFICATION OR ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER AGAINST BLFC WITH RESPECT TO AMOUNTS DUE TO
THE ADMINISTRATIVE AGENT OR THE LENDERS UNTIL SUCH TIME AS ALL OBLIGATIONS OF
BLFC TO THE LENDERS AND THE ADMINISTRATIVE AGENT HAVE BEEN PAID IN FULL, THE
COMMITMENTS HAVE BEEN TERMINATED AND THE CREDIT AGREEMENT HAS BEEN TERMINATED.


 


SECTION 7.               REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR HEREBY
REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)           FINANCIAL CONDITION.


 

(I)            THE CONSOLIDATED BALANCE SHEET OF THE GUARANTOR AND ITS
CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2008 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME FOR THE FISCAL YEAR ENDED ON SUCH DATE, REPORTED ON BY THE
GUARANTOR’S INDEPENDENT PUBLIC ACCOUNTANTS, COPIES OF WHICH HAVE HERETOFORE BEEN
FURNISHED TO THE ADMINISTRATIVE AGENT, ARE COMPLETE AND CORRECT, IN ALL MATERIAL
RESPECTS, AND PRESENT FAIRLY THE FINANCIAL CONDITION OF THE GUARANTOR AND ITS
CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE RESULTS OF OPERATIONS FOR THE
FISCAL YEAR THEN ENDED.  SUCH FINANCIAL STATEMENTS, INCLUDING ANY RELATED
SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE EXTERNAL
AUDITORS AND AS DISCLOSED THEREIN, IF ANY).

 

(II)           EXCEPT AS DISCLOSED IN SCHEDULE VI ATTACHED HERETO, NEITHER THE
GUARANTOR NOR ITS CONSOLIDATED SUBSIDIARIES HAD, AT THE DATE OF THE MOST RECENT
BALANCE SHEET REFERRED TO ABOVE, ANY MATERIAL GUARANTEE OBLIGATION, CONTINGENT
LIABILITY (AS DEFINED IN ACCORDANCE WITH GAAP), OR ANY LONG-TERM LEASE OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENT, INCLUDING, WITHOUT LIMITATION, ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION, WHICH IS NOT
REFLECTED IN THE FOREGOING STATEMENTS OR IN THE NOTES THERETO, EXCEPT FOR
GUARANTEES, INDEMNITIES OR SIMILAR OBLIGATIONS OF THE GUARANTOR OR A
CONSOLIDATED SUBSIDIARY SUPPORTING OBLIGATIONS OF ONE SUBSIDIARY TO ANOTHER
SUBSIDIARY.

 

5

--------------------------------------------------------------------------------


 

(III)          DURING THE PERIOD FROM DECEMBER 31, 2008 TO AND INCLUDING THE
DATE HEREOF, EXCEPT AS DISCLOSED IN SCHEDULE VI ATTACHED HERETO, NEITHER THE
GUARANTOR NOR ITS CONSOLIDATED SUBSIDIARIES HAS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY, NOR HAS IT PURCHASED
OR OTHERWISE ACQUIRED ANY BUSINESS OR PROPERTY (INCLUDING ANY CAPITAL STOCK OF
ANY OTHER PERSON) MATERIAL IN RELATION TO THE CONSOLIDATED FINANCIAL CONDITION
OF THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AT DECEMBER 31, 2008.

 


(B)           NO CHANGE.  SINCE DECEMBER 31, 2008, EXCEPT AS DISCLOSED IN
SCHEDULE I HEREOF, THERE HAS BEEN NO DEVELOPMENT OR EVENT WHICH HAS HAD OR
COULD, IN THE GUARANTOR’S GOOD FAITH REASONABLE JUDGMENT, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  THE GUARANTOR AND EACH
OF ITS SUBSIDIARIES (I) IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF
THE JURISDICTION OF ITS INCORPORATION, (II) HAS THE CORPORATE POWER AND
AUTHORITY, AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE
PROPERTY IT OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS
CURRENTLY ENGAGED, (III) IS DULY QUALIFIED UNDER THE LAWS OF EACH JURISDICTION
WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO DULY
QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(IV) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW AND CONTRACTUAL OBLIGATIONS,
EXCEPT ANY NON-COMPLIANCE WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (V) WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREUNDER, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF
LAW PROMULGATED BY THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL
PURSUANT TO THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §§ 1701
ET. SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDER PROMULGATED THEREUNDER (INCLUDING, WITHOUT LIMITATION, HAVING IN
FULL FORCE AND EFFECT ANY REQUIRED LICENSES THEREUNDER).


 


(D)           CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  THE
GUARANTOR AND EACH OF ITS SUBSIDIARIES HAS THE CORPORATE POWER AND AUTHORITY,
AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THIS GUARANTY AND EACH OF THE
OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY
AND TO BORROW THEREUNDER AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO
AUTHORIZE (I) THE BORROWINGS ON THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS
AND TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY, (II) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS
AND TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND (III) THE
REMITTANCE OF PAYMENTS IN THE APPLICABLE CURRENCY OF ALL AMOUNTS PAYABLE
HEREUNDER AND THEREUNDER.  NO CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE
TO OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS REQUIRED IN CONNECTION WITH THE BORROWINGS UNDER THE LOAN DOCUMENTS OR
TRANSACTION DOCUMENTS, THE REMITTANCE OF PAYMENTS IN THE APPLICABLE CURRENCY IN
ACCORDANCE WITH THE

 

6

--------------------------------------------------------------------------------


 


TERMS HEREOF AND THEREOF OR WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY
OR ENFORCEABILITY OF THIS GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS AND
TRANSACTION DOCUMENTS.  THIS GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS AND
TRANSACTION DOCUMENTS TO WHICH THE GUARANTOR AND/OR ANY OF ITS SUBSIDIARIES ARE
A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF THE GUARANTOR AND
EACH OF SUCH SUBSIDIARIES.  EACH OF THIS GUARANTY AND EACH OF THE OTHER LOAN
DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH THE GUARANTOR AND/OR ANY OF ITS
SUBSIDIARIES ARE A PARTY CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
THE GUARANTOR AND EACH OF SUCH SUBSIDIARIES ENFORCEABLE AGAINST THE GUARANTOR
AND EACH OF SUCH SUBSIDIARIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR LAW).


 


(E)           NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
GUARANTOR OF THIS GUARANTY, AND BY IT AND EACH OF ITS SUBSIDIARIES OF THE OTHER
LOAN DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH EACH SUCH ENTITY IS A PARTY,
THE BORROWINGS THEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE
ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION TO WHICH THE GUARANTOR OR ANY
OF ITS SUBSIDIARIES ARE A PARTY OR BY WHICH IT OR THEY ARE BOUND AND WILL NOT
RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE
PROPERTIES OR REVENUES OF ANY OF THE GUARANTOR OR ITS SUBSIDIARIES PURSUANT TO
ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION.


 


(F)            NO MATERIAL LITIGATION.  EXCEPT AS DISCLOSED IN SCHEDULE VII
ATTACHED HERETO, NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE
GUARANTOR, THREATENED BY OR AGAINST THE GUARANTOR OR ANY OF ITS SUBSIDIARIES OR
AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES (A) WITH RESPECT TO THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR (B) WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           OWNERSHIP OF PROPERTY; LIENS.  THE GUARANTOR AND EACH OF ITS
SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR A VALID
LEASEHOLD INTEREST IN, ALL ITS MATERIAL REAL PROPERTY, AND GOOD TITLE TO, OR A
VALID LEASEHOLD INTEREST IN, ALL ITS OTHER MATERIAL PROPERTY EXCEPT FOR DEFECTS
IN TITLE WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND NONE OF THE
PROPERTY IS SUBJECT TO ANY LIEN, OTHER THAN PERMITTED LIENS.


 


(H)           ENVIRONMENTAL MATTERS.  THE GUARANTOR AND ITS SUBSIDIARIES HAVE
OBTAINED ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS THAT ARE NECESSARY TO
OPERATE THEIR RESPECTIVE BUSINESS AND REQUIRED UNDER ALL APPLICABLE
ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS SET FORTH ON SCHEDULE II
ATTACHED HERETO, (I) HAZARDOUS MATERIALS HAVE NOT AT

 

7

--------------------------------------------------------------------------------


 


ANY TIME BEEN GENERATED, USED, TREATED OR STORED ON, RELEASED OR DISPOSED OF ON,
OR TRANSPORTED TO OR FROM, ANY PROPERTY OWNED, LEASED, USED, OPERATED OR
OCCUPIED BY THE GUARANTOR OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE
GUARANTOR’S KNOWLEDGE, ANY PROPERTY ADJOINING OR IN THE VICINITY OF ANY SUCH
PROPERTY EXCEPT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS OTHER THAN
WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (II) THERE ARE NO PAST, PENDING OR THREATENED (IN WRITING)
ENVIRONMENTAL CLAIMS AGAINST THE GUARANTOR OR ANY OF ITS SUBSIDIARIES OR ANY
PROPERTY OWNED, LEASED, USED, OPERATED OR OCCUPIED BY THE GUARANTOR OR ANY OF
ITS SUBSIDIARIES THAT INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE OPERATIONS OF THE GUARANTOR AND
ITS SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND
CONDITIONS OF THE REQUIRED PERMITS, LICENSES, CERTIFICATES, REGISTRATIONS AND
AUTHORIZATIONS, AND ARE ALSO IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
OTHER LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS,
REQUIREMENTS, OBLIGATIONS, SCHEDULES AND TIMETABLES CONTAINED IN THE
ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(I)            NO DEFAULT.  EXCEPT WITH RESPECT TO THE INDEBTEDNESS SET FORTH ON
SCHEDULE III ATTACHED HERETO, NEITHER THE GUARANTOR NOR ANY OF ITS SUBSIDIARIES
IS IN DEFAULT UNDER OR WITH RESPECT TO ANY AGREEMENT, INSTRUMENT OR UNDERTAKING
TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND IN ANY RESPECT WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO SERIES 2002-1
EARLY AMORTIZATION EVENT, POTENTIAL SERIES 2002-1 EARLY AMORTIZATION EVENT,
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(J)            TAXES.  UNDER THE LAWS OF BERMUDA, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE GUARANTOR OF THIS GUARANTY AND BY IT AND EACH OF ITS
SUBSIDIARIES (AS THE CASE MAY BE) OF THE OTHER LOAN DOCUMENTS AND TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY AND ALL PAYMENTS OF PRINCIPAL, INTEREST,
FEES AND OTHER AMOUNTS HEREUNDER AND THEREUNDER ARE EXEMPT FROM ALL INCOME OR
WITHHOLDING TAXES, STAMP TAXES, CHARGES OR CONTRIBUTIONS OF BERMUDA OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF, IRRESPECTIVE OF THE FACT THAT
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS MAY HAVE A REPRESENTATIVE OFFICE
OR SUBSIDIARY IN BERMUDA.  EXCEPT AS OTHERWISE PROVIDED HEREIN OR THEREIN, THE
GUARANTOR IS VALIDLY OBLIGATED TO MAKE ALL PAYMENTS DUE UNDER THIS GUARANTY AND
EACH OF ITS SUBSIDIARIES IS VALIDLY OBLIGATED TO MAKE ALL PAYMENTS DUE UNDER THE
OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS FREE AND CLEAR OF ANY SUCH TAX,
WITHHOLDING OR CHARGE SO THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
RECEIVE THE AMOUNTS DUE AS IF NO SUCH TAX, WITHHOLDING OR CHARGE HAD BEEN
IMPOSED.


 


(K)           PARI PASSU STATUS.  THE OBLIGATIONS OF THE GUARANTOR HEREUNDER
CONSTITUTE DIRECT, GENERAL OBLIGATIONS OF THE GUARANTOR AND RANK AT LEAST PARI
PASSU (IN PRIORITY OF PAYMENT) WITH ALL OTHER UNSECURED, UNSUBORDINATED
INDEBTEDNESS (OTHER THAN ANY SUCH INDEBTEDNESS THAT IS PREFERRED BY MANDATORY
PROVISION OF LAW) OF THE GUARANTOR.

 

8

--------------------------------------------------------------------------------


 


(L)            PURPOSE OF ADVANCES.  THE PROCEEDS OF THE LOANS UNDER THE CREDIT
AGREEMENT SHALL BE USED BY BLFC SOLELY TO EITHER (I) MAKE ADVANCES UNDER THE
SERIES 2002-1 VFC, (II) REPAY PERMITTED INDEBTEDNESS OUTSTANDING FROM TIME TO
TIME OR (III) PAY EXPENSES INCURRED IN CONNECTION WITH THE CREDIT AGREEMENT AND
ANY PARI PASSU INDEBTEDNESS.


 


(M)          INFORMATION.  ALL INFORMATION (INCLUDING, WITH RESPECT TO THE
GUARANTOR, WITHOUT LIMITATION, THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED
PURSUANT HERETO), WHICH HAS BEEN MADE AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER BY OR ON BEHALF OF THE GUARANTOR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS IS
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE; PROVIDED, THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION PROVIDED BY OR ON BEHALF OF THE
GUARANTOR, THE GUARANTOR REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BY MANAGEMENT OF THE GUARANTOR ON THE BASIS OF ASSUMPTIONS BELIEVED
BY SUCH MANAGEMENT TO BE REASONABLE AS OF THE TIME MADE.


 


(N)           DESIGNATED OBLIGORS.  ON THE DATE HEREOF, BL DIRECTLY OR
INDIRECTLY OWNS THE PERCENTAGE OF THE VOTING STOCK OF EACH DESIGNATED OBLIGOR
(OTHER THAN BL) SET FORTH ON SCHEDULE IV ATTACHED HERETO.


 


(O)           RESTRICTIONS ON DESIGNATED OBLIGORS.  THERE IS NO LEGAL OR
REGULATORY RESTRICTION ON THE ABILITY OF ANY DESIGNATED OBLIGOR TO PAY DIVIDENDS
TO THE GUARANTOR OUT OF EARNINGS AT SUCH TIMES AS SUCH DESIGNATED OBLIGOR IS NOT
DEEMED TO BE INSOLVENT PURSUANT TO THE LAWS OF ITS JURISDICTION OF INCORPORATION
NOR ANY LEGAL OR REGULATORY RESTRICTION PREVENTING THE GUARANTOR FROM CONVERTING
SUCH DIVIDEND PAYMENTS TO DOLLARS OR EUROS.


 


(P)           FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY ADVANCES
UNDER THE INVESTOR CERTIFICATES WILL BE USED FOR “PURCHASING” OR “CARRYING” ANY
“MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OF THE
UNITED STATES AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(Q)           INVESTMENT COMPANY ACT.  THE GUARANTOR IS NOT AN “INVESTMENT
COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(R)            SOLVENCY.  THE GUARANTOR IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, SOLVENT.


 


(S)           CONSIDERATION.  THE GUARANTOR HAS RECEIVED, OR WILL RECEIVE,
DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY.  THE GUARANTOR HAS,
INDEPENDENTLY

 

9

--------------------------------------------------------------------------------


 


AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS GUARANTY.


 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by BLFC
under the Credit Agreement on and as of such date.

 


SECTION 8.               COVENANTS.


 


8.1           AFFIRMATIVE COVENANTS.  THE GUARANTOR HEREBY AGREES THAT, SO LONG
AS (I) ANY LOAN REMAINS OUTSTANDING AND UNPAID OR ANY OTHER AMOUNT IS OWING TO
THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR (II) THE
COMMITMENTS HAVE NOT BEEN TERMINATED:


 


(A)           FINANCIAL STATEMENTS.  THE GUARANTOR SHALL FURNISH TO THE
ADMINISTRATIVE AGENT (WHO SHALL FURNISH A COPY TO EACH LENDER):


 

(I)            PROMPTLY AFTER EACH ANNUAL MEETING OF THE GUARANTOR, BUT IN ANY
EVENT WITHIN ONE HUNDRED AND TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE GUARANTOR, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE
GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AT THE END OF SUCH YEAR AND RELATED
AUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS YEAR, CERTIFIED BY INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

(II)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60)
DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF
THE GUARANTOR, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE GUARANTOR AS AT
THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENT OF
INCOME FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF
SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, EACH IN THE FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE GUARANTOR; AND

 

(III)          SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT (AT THE REQUEST OF ANY LENDER OR OTHERWISE) MAY FROM TIME
TO TIME REASONABLY REQUEST;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under

 

10

--------------------------------------------------------------------------------


 

clauses (i) and (ii) above if such statements are available within the time
period required by applicable Requirements of Law on EDGAR or from other public
sources.

 


(B)           QUARTERLY COMPLIANCE CERTIFICATES.  THE GUARANTOR SHALL, WITHIN
SIXTY (60) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR AND ONE HUNDRED AND TWENTY (120) DAYS AFTER THE END OF EACH FISCAL
YEAR, FURNISH TO THE ADMINISTRATIVE AGENT ITS CERTIFICATE SIGNED BY ITS CHIEF
FINANCIAL OFFICER, TREASURER OR CONTROLLER STATING THAT, TO THE BEST OF SUCH
OFFICER’S KNOWLEDGE, DURING SUCH PERIOD EACH OF THE GUARANTOR AND BLFC HAS
OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED
EVERY CONDITION CONTAINED IN THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND
TRANSACTION DOCUMENTS AND ANY OTHER RELATED DOCUMENTS TO BE OBSERVED, PERFORMED
OR SATISFIED BY EACH OF THEM, AND THAT SUCH OFFICER HAS OBTAINED NO KNOWLEDGE OF
ANY SERIES 2002-1 EARLY AMORTIZATION EVENT, POTENTIAL SERIES 2002-1 EARLY
AMORTIZATION EVENT, EVENT OF DEFAULT OR DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND SHOWING IN REASONABLE DETAIL THE CALCULATIONS EVIDENCING
COMPLIANCE WITH THE COVENANTS IN SUBSECTION 8.2(A).


 


(C)           CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  THE GUARANTOR
SHALL, AND SHALL CAUSE EACH OF THE DESIGNATED OBLIGORS TO:  (I) EXCEPT AS
PERMITTED BY SUBSECTION 8.2(B), PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT ITS CORPORATE EXISTENCE; AND (II) TAKE ALL REASONABLE ACTION TO MAINTAIN
ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL
CONDUCT OF ITS BUSINESS, EXCEPT WHERE THE FAILURE TO MAINTAIN THE SAME WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           COMPLIANCE WITH LAWS AND CONTRACTUAL OBLIGATIONS; AUTHORIZATION. 
THE GUARANTOR SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY IN ALL
RESPECTS WITH ALL REQUIREMENTS OF LAW AND CONTRACTUAL OBLIGATIONS, EXCEPT WHERE
FAILURE TO SO COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF
THE GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY, AND THE GUARANTOR
SHALL OBTAIN, COMPLY WITH THE TERMS OF AND DO ALL THAT IS NECESSARY TO MAINTAIN
IN FULL FORCE AND EFFECT ALL AUTHORIZATIONS, APPROVALS, LICENSES AND CONSENTS
REQUIRED IN OR BY ANY APPLICABLE LAWS AND REGULATIONS TO ENABLE IT LAWFULLY TO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY OR TO ENSURE THE
LEGALITY, VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN EVIDENCE OF THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS.


 


(E)           MAINTENANCE OF PROPERTY; INSURANCE.  THE GUARANTOR SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP ALL PROPERTY USEFUL AND NECESSARY
IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, EXCEPT WHERE FAILURE TO DO
SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; AND MAINTAIN WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH
AMOUNTS AND AGAINST AT LEAST SUCH RISKS AS ARE CUSTOMARY FOR THE GUARANTOR’S
TYPE OF BUSINESS.


 


(F)            INSPECTION OF PROPERTY; BOOKS AND RECORDS.  THE GUARANTOR SHALL,
AND SHALL CAUSE EACH OF THE DESIGNATED OBLIGORS TO, KEEP PROPER BOOKS OF RECORDS
AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND
ALL

 

11

--------------------------------------------------------------------------------


 


REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION
TO ITS BUSINESS AND ACTIVITIES; AND PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE
AGENT AND EACH LENDER TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND
MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT ANY TIME AND AS OFTEN AS MAY
REASONABLY BE DESIRED, PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
HAS GIVEN REASONABLE PRIOR WRITTEN NOTICE AND THE ADMINISTRATIVE AGENT AND EACH
LENDER HAS EXECUTED A CONFIDENTIALITY AGREEMENT REASONABLY SATISFACTORY TO THE
GUARANTOR.


 


(G)           NOTICES.  THE GUARANTOR SHALL GIVE NOTICE TO THE ADMINISTRATIVE
AGENT PROMPTLY AFTER BECOMING AWARE OF THE SAME, OF (I) THE OCCURRENCE OF ANY
SERIES 2002-1 EARLY AMORTIZATION EVENT, POTENTIAL SERIES 2002-1 EARLY
AMORTIZATION EVENT, EVENT OF DEFAULT OR DEFAULT; (II) ANY CHANGES IN TAXES,
DUTIES OR OTHER FEES OF BERMUDA OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR ANY CHANGE IN ANY LAWS OF BERMUDA, IN EACH CASE, THAT MAY AFFECT ANY
PAYMENT DUE UNDER THIS GUARANTY OR THE OTHER LOAN DOCUMENTS AND TRANSACTION
DOCUMENTS; (III) ANY CHANGE IN THE GUARANTOR’S, BLFC’S OR THE  MASTER TRUST’S
PUBLIC OR PRIVATE DEBT RATINGS BY S&P OR MOODY’S; AND (IV) ANY DEVELOPMENT OR
EVENT WHICH HAS HAD, OR WHICH THE GUARANTOR IN ITS GOOD FAITH JUDGMENT BELIEVES
WILL HAVE, A MATERIAL ADVERSE EFFECT.


 


(H)           PARI PASSU OBLIGATIONS.  THE GUARANTOR SHALL ENSURE THAT ITS
OBLIGATIONS HEREUNDER AT ALL TIMES CONSTITUTE DIRECT, GENERAL OBLIGATIONS OF THE
GUARANTOR RANKING AT LEAST PARI PASSU IN RIGHT OF PAYMENT WITH ALL OTHER
UNSECURED, UNSUBORDINATED INDEBTEDNESS (OTHER THAN INDEBTEDNESS THAT IS
PREFERRED BY MANDATORY PROVISIONS OF LAW) OF THE GUARANTOR.


 


(I)            MAINTENANCE OF DESIGNATED OBLIGORS.  THE GUARANTOR WILL NOT AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CONVEY, SELL,
TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY PERSON AN OPTION TO ACQUIRE, IN
ONE TRANSACTION OR A SERIES OF TRANSACTIONS MORE THAN 50% OF THE VOTING STOCK OF
A DESIGNATED OBLIGOR (OTHER THAN BL) UNLESS SUCH CONVEYANCE, SALE, TRANSFER OR
DISPOSITION DOES NOT CAUSE A SERIES 2002-1 EARLY AMORTIZATION EVENT, POTENTIAL
SERIES 2002-1 EARLY AMORTIZATION EVENT, EVENT OF DEFAULT OR DEFAULT AND EITHER
(I) SUCH CONVEYANCE, SALE, TRANSFER OR DISPOSITION IS AMONG THE GUARANTOR AND
ITS SUBSIDIARIES OR (II) (A) THE GUARANTOR OR SUCH SUBSIDIARY USES THE NET
PROCEEDS OF SUCH STOCK CONVEYANCE, SALE, TRANSFER OR DISPOSITION TO REPAY IN
FULL THE AGGREGATE PRINCIPAL AND INTEREST DUE AND OWING WITH RESPECT TO ALL
INTERCOMPANY LOANS OUTSTANDING AS TO WHICH THE DESIGNATED OBLIGOR IS THE OBLIGOR
AND (B) TO THE EXTENT SUCH NET PROCEEDS EXCEED THE AMOUNTS REQUIRED TO BE PAID
PURSUANT TO CLAUSE (A), THE GUARANTOR OR SUCH SUBSIDIARY EITHER (1) REINVESTS OR
ENTERS INTO A CONTRACT TO REINVEST ALL SUCH EXCESS NET PROCEEDS IN PRODUCTIVE
REPLACEMENT FIXED ASSETS OF A KIND THEN USED OR USABLE IN THE BUSINESS OF THE
GUARANTOR OR ANY OF ITS SUBSIDIARIES OR (2) USES SUCH EXCESS NET PROCEEDS TO
MAKE PAYMENTS ON THE GUARANTOR’S OR ITS SUBSIDIARIES’ OTHER INDEBTEDNESS.


 


(J)            PAYMENT OF TAXES.  THE GUARANTOR SHALL PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY

 

12

--------------------------------------------------------------------------------


 


BE, ALL TAXES, ASSESSMENTS AND SIMILAR GOVERNMENTAL CHARGES IMPOSED ON IT, ITS
INCOMES, PROFITS OR PROPERTIES, EXCEPT WHERE (I) THE AMOUNT OR VALIDITY THEREOF
IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
RESERVES TO THE EXTENT REQUIRED BY GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED
ON THE BOOKS OF THE GUARANTOR OR (II) THE NONPAYMENT OF ALL SUCH TAXES,
ASSESSMENTS AND CHARGES IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(K)           ENVIRONMENTAL LAWS.  UNLESS, IN THE GOOD FAITH JUDGMENT OF THE
GUARANTOR, THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, THE GUARANTOR WILL COMPLY IN ALL MATERIAL RESPECTS, AND
CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY IN ALL MATERIAL RESPECTS, WITH THE
REQUIREMENTS OF ALL APPLICABLE ENVIRONMENTAL LAWS AND WILL IMMEDIATELY PAY OR
CAUSE TO BE PAID ALL COSTS AND EXPENSES INCURRED IN SUCH COMPLIANCE, EXCEPT SUCH
COSTS AND EXPENSES WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS IF THE GUARANTOR OR SUCH SUBSIDIARY, AS APPLICABLE, IS MAINTAINING
ADEQUATE RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE
GUARANTOR) WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.  UNLESS THE FAILURE TO
DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE
GUARANTOR SHALL NOT, NOR SHALL IT PERMIT OR SUFFER ANY OF ITS SUBSIDIARIES TO,
GENERATE, USE, MANUFACTURE, REFINE, TRANSPORT, TREAT, STORE, HANDLE, DISPOSE OF,
TRANSFER, PRODUCE OR PROCESS HAZARDOUS MATERIALS OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS AND IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, AND SHALL NOT, AND SHALL NOT PERMIT OR SUFFER ANY OF ITS SUBSIDIARIES TO,
CAUSE OR PERMIT, AS A RESULT OF ANY INTENTIONAL OR UNINTENTIONAL ACT OR OMISSION
ON THE PART OF THE GUARANTOR OR ANY SUBSIDIARY THEREOF, THE INSTALLATION OR
PLACEMENT OF HAZARDOUS MATERIALS IN MATERIAL VIOLATION OF OR ACTIONABLE UNDER
ANY APPLICABLE ENVIRONMENTAL LAWS ONTO ANY OF ITS PROPERTY OR SUFFER THE
MATERIAL PRESENCE OF HAZARDOUS MATERIALS IN VIOLATION OF OR ACTIONABLE UNDER ANY
APPLICABLE ENVIRONMENTAL LAWS ON ANY OF ITS PROPERTY WITHOUT HAVING TAKEN PROMPT
STEPS TO REMEDY SUCH VIOLATION.  UNLESS ITS FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE GUARANTOR SHALL,
AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PROMPTLY UNDERTAKE AND DILIGENTLY
PURSUE TO COMPLETION ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AS WELL AS
ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION REQUIRED OF THE GUARANTOR OR ANY
SUBSIDIARY UNDER ANY APPLICABLE ENVIRONMENTAL LAWS IN THE EVENT OF ANY RELEASE
OF HAZARDOUS MATERIALS.


 


(L)            ERISA.  THE GUARANTOR SHALL GIVE NOTICE TO THE ADMINISTRATIVE
AGENT:


 

(I)            ERISA EVENTS.  PROMPTLY AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER THE GUARANTOR OR ANY OF ITS ERISA AFFILIATES KNOWS OR HAS REASON TO KNOW
THAT ANY ERISA EVENT HAS OCCURRED, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF
THE GUARANTOR OR SUCH ERISA AFFILIATE DESCRIBING SUCH ERISA EVENT AND THE
ACTION, IF ANY, THAT THE GUARANTOR OR SUCH ERISA AFFILIATE HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO;

 

13

--------------------------------------------------------------------------------


 

(II)           PLAN TERMINATIONS.  PROMPTLY AND IN ANY EVENT WITHIN TWO
(2) BUSINESS DAYS AFTER RECEIPT THEREOF BY THE GUARANTOR OR ANY OF ITS ERISA
AFFILIATES, COPIES OF EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO
TERMINATE ANY PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN;

 

(III)          MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT THEREOF BY THE GUARANTOR OR ANY OF ITS
ERISA AFFILIATES FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE
CONCERNING (A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER
PLAN, (B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF
ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY INCURRED,
OR THAT MAY BE INCURRED, BY THE GUARANTOR OR ANY OF ITS ERISA AFFILIATES IN
CONNECTION WITH ANY EVENT DESCRIBED IN CLAUSE (A) OR (B) ABOVE; AND

 

(IV)          ADDITIONAL MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT THEREOF BY THE GUARANTOR OR ANY OF
ITS ERISA AFFILIATES, COPIES OF (A) ANY DOCUMENTS DESCRIBED IN SECTION 101(K) OF
ERISA THAT THE GUARANTOR OR ANY OF ITS ERISA AFFILIATES MAY REQUEST WITH RESPECT
TO ANY MULTIEMPLOYER PLAN, AND (B) ANY NOTICES DESCRIBED IN SECTION 101(L) OF
ERISA THAT THE GUARANTOR OR ANY OF ITS ERISA AFFILIATES MAY REQUEST WITH RESPECT
TO ANY MULTIEMPLOYER PLAN; PROVIDED, THAT IF THE GUARANTOR OR THE APPLICABLE
ERISA AFFILIATE HAS NOT REQUESTED SUCH DOCUMENTS OR NOTICES FROM THE
ADMINISTRATOR OR SPONSOR OF THE APPLICABLE MULTIEMPLOYER PLAN, UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT, WHICH REQUEST SHALL NOT BE MORE FREQUENT THAN ONCE
DURING ANY TWELVE (12) MONTH PERIOD, THE GUARANTOR OR APPLICABLE ERISA AFFILIATE
SHALL PROMPTLY MAKE A REQUEST FOR SUCH DOCUMENTS OR NOTICES AND SHALL PROVIDE
COPIES OF SUCH DOCUMENTS AND NOTICES PROMPTLY AND IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT THEREOF.

 


8.2           NEGATIVE COVENANTS.  THE GUARANTOR HEREBY AGREES THAT, SO LONG AS
(I) ANY LOAN REMAINS OUTSTANDING AND UNPAID OR ANY OTHER AMOUNT IS OWING TO THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR (II) THE
COMMITMENTS HAVE NOT BEEN TERMINATED:


 


(A)           THE GUARANTOR SHALL NOT AT ANY TIME PERMIT:


 

(I)            ITS CONSOLIDATED NET WORTH (AS CALCULATED AT THE END OF EACH
FISCAL QUARTER OF THE GUARANTOR) TO BE LESS THAN U.S.$4,000,000,000 (TO BE
TESTED QUARTERLY);

 

(II)           THE RATIO OF ITS CONSOLIDATED ADJUSTED NET DEBT TO CONSOLIDATED
ADJUSTED CAPITALIZATION (EACH AS CALCULATED AT THE END OF EACH FISCAL QUARTER OF
THE GUARANTOR) TO BE GREATER THAN 0.635:1.0 (TO BE TESTED QUARTERLY); AND

 

14

--------------------------------------------------------------------------------


 

(III)          THE RATIO OF ITS TOTAL CONSOLIDATED CURRENT ASSETS TO TOTAL
CONSOLIDATED CURRENT LIABILITIES, EACH AS CALCULATED AT THE END OF EACH FISCAL
QUARTER OF THE GUARANTOR AND AS DETERMINED IN ACCORDANCE WITH GAAP, TO BE LESS
THAN 1.1 TO 1.0 (TO BE TESTED QUARTERLY).

 


(B)           LIMITATION OF FUNDAMENTAL CHANGES.  THE GUARANTOR SHALL NOT ENTER
INTO ANY TRANSACTION OF MERGER, CONSOLIDATION OR AMALGAMATION (OTHER THAN ANY
MERGER OR AMALGAMATION OF ANY SUBSIDIARY WITH AND INTO THE GUARANTOR SO LONG AS
THE GUARANTOR SHALL BE THE SURVIVING, RESULTING OR CONTINUING COMPANY) OR
LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF,
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, BUSINESS OR ASSETS.


 


(C)           LIENS.  THE GUARANTOR SHALL NOT NOR SHALL IT PERMIT ANY SUBSIDIARY
TO CREATE OR SUFFER TO EXIST ANY LIEN (INCLUDING, WITHOUT LIMITATION, ANY
EQUIVALENT CREATED OR ARISING UNDER THE LAWS OF ANY JURISDICTION IN WHICH THE
GUARANTOR OR A SUBSIDIARY DOES BUSINESS), UPON OR WITH RESPECT TO ANY OF ITS
PRESENT OR FUTURE PROPERTY INCLUDING ANY ASSET, REVENUE, OR RIGHT TO RECEIVE
INCOME OR ANY OTHER PROPERTY, WHETHER TANGIBLE OR INTANGIBLE, REAL OR PERSONAL
(ALL OF THE FOREGOING HEREINAFTER CALLED “PROPERTY”), IN EACH CASE TO SECURE
INDEBTEDNESS UNLESS THE GUARANTY OBLIGATIONS ARE EQUALLY AND RATABLY SECURED,
EXCEPT:  (I) LIENS FOR CURRENT TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT ANY PENALTY, OR THE VALIDITY
OF WHICH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS UPON STAY OF
EXECUTION OF THE ENFORCEMENT THEREOF OR UPON POSTING A BOND IN CONNECTION
THEREWITH; (II) ANY LIEN PURSUANT TO ANY ORDER OR ATTACHMENT OR SIMILAR LEGAL
PROCESS ARISING IN CONNECTION WITH COURT PROCEEDINGS; PROVIDED THAT THE
EXECUTION OR OTHER ENFORCEMENT THEREOF IS EFFECTIVELY STAYED OR A SUFFICIENT
BOND HAD BEEN POSTED AND THE CLAIMS SECURED THEREBY ARE BEING CONTESTED AT THE
TIME IN GOOD FAITH BY APPROPRIATE PROCEEDINGS; (III) ANY LIENS SECURING BONDS
POSTED WITH RESPECT TO AND IN COMPLIANCE WITH CLAUSES (I) AND (II) ABOVE;
(IV) ANY LIENS SECURING THE CLAIMS OF MECHANICS, LABORERS, WORKMEN, REPAIRMEN,
MATERIALMEN, SUPPLIERS, CARRIERS, WAREHOUSEMEN, LANDLORDS, OR VENDORS OR OTHER
CLAIMS PROVIDED FOR BY MANDATORY PROVISIONS OF LAW WHICH ARE NOT YET DUE AND
DELINQUENT, OR ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;
(V) LIENS WHICH ARE EXCLUDED LIENS (AS DEFINED BELOW); (VI) ANY LIEN ON ANY
PROPERTY SECURING INDEBTEDNESS INCURRED OR ASSUMED SOLELY FOR THE PURPOSE OF
FINANCING ALL OR ANY PART OF THE COST OF CONSTRUCTING OR ACQUIRING SUCH
PROPERTY, WHICH LIEN ATTACHES TO SUCH PROPERTY CONCURRENTLY WITH OR WITHIN
NINETY (90) DAYS AFTER THE CONSTRUCTION, ACQUISITION OR COMPLETION OF A SERIES
OF RELATED ACQUISITIONS THEREOF; (VII) LIENS EXISTING IMMEDIATELY PRIOR TO THE
EXECUTION OF THIS GUARANTY AND SET FORTH IN SCHEDULE V TO THIS GUARANTY;
(VIII) LIENS TO SECURE BONDS POSTED IN ORDER TO OBTAIN STAYS OF JUDGMENTS,
ATTACHMENTS OR ORDERS, THE EXISTENCE OF WHICH BONDS WOULD NOT OTHERWISE
CONSTITUTE AN EVENT OF DEFAULT; (IX) LIENS ON PROPERTY EXISTING PRIOR TO THE
ACQUISITION OF SUCH PROPERTY OR THE ACQUISITION OF ANY SUBSIDIARY THAT IS THE
OWNER OF SUCH PROPERTY AND NOT IN CONTEMPLATION OF SUCH ACQUISITION; (X) LIENS
CREATED BY A SUBSIDIARY IN FAVOR OF THE GUARANTOR OR A SUBSIDIARY; (XI) LIENS ON
ANY ACCOUNTS RECEIVABLE FROM OR INVOICES TO EXPORT CUSTOMERS (INCLUDING, BUT NOT
LIMITED TO, SUBSIDIARIES) AND THE PROCEEDS

 

15

--------------------------------------------------------------------------------


 


THEREOF; (XII) LIENS ON RIGHTS UNDER CONTRACTS TO SELL, PURCHASE OR RECEIVE
COMMODITIES TO OR FROM EXPORT CUSTOMERS (INCLUDING, BUT NOT LIMITED TO,
SUBSIDIARIES) AND THE PROCEEDS THEREOF; (XIII) LIENS ON CASH DEPOSITED AS
COLLATERAL IN CONNECTION WITH FINANCINGS WHERE LIENS ARE PERMITTED UNDER CLAUSE
(XI) AND (XII) OF THIS SUBSECTION 8.2(C); (XIV) LIENS EXTENDING, RENEWING OR
REPLACING, IN WHOLE OR IN PART LIENS PERMITTED PURSUANT TO CLAUSES (I) THROUGH
(XI), SO LONG AS THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH LIEN
DOES NOT EXCEED ITS ORIGINAL PRINCIPAL AMOUNT; (XV) MINOR SURVEY EXCEPTIONS OR
MINOR ENCUMBRANCES, EASEMENTS OR RESERVATIONS, OR RIGHTS OF OTHERS FOR
RIGHTS-OF-WAY, UTILITIES AND OTHER SIMILAR PURPOSES, OR ZONING OR OTHER
RESTRICTIONS AS TO THE USE OF REAL PROPERTIES, WHICH ARE NECESSARY FOR THE
CONDUCT OF THE ACTIVITIES OF THE GUARANTOR OR THE SUBSIDIARIES OR WHICH
CUSTOMARILY EXIST ON PROPERTIES OF CORPORATIONS ENGAGED IN SIMILAR ACTIVITIES
AND SIMILARLY SITUATED AND WHICH DO NOT IN ANY EVENT MATERIALLY IMPAIR THEIR USE
IN THE OPERATION OF THE BUSINESS OF THE GUARANTOR OR THE SUBSIDIARIES; (XVI)
LIENS INCURRED PURSUANT TO THE LOAN DOCUMENTS AND TRANSACTION DOCUMENTS; (XVII)
LIENS ON ACCOUNTS RECEIVABLE AND OTHER RELATED ASSETS ARISING IN CONNECTION WITH
TRANSFERS THEREOF TO THE EXTENT SUCH TRANSFERS ARE TREATED AS TRUE SALES OF
FINANCIAL ASSETS UNDER FASB STATEMENT NO. 140, AS IN EFFECT FROM TIME TO TIME;
(XVIII) LIENS SECURING OBLIGATIONS UNDER A HEDGE AGREEMENT OR SWAP, CAP OR
COLLAR AGREEMENT OR SIMILAR ARRANGEMENT RELATED TO EQUITY OR COMMODITIES; AND
(XIX) LIENS (OTHER THAN LIENS OTHERWISE PERMITTED BY CLAUSES (I) THROUGH (XVIII)
ABOVE) INCURRED BY THE GUARANTOR OR A SUBSIDIARY WHICH, AT THE TIME INCURRED DO
NOT, TOGETHER WITH ALL OTHER LIENS INCURRED BY THE GUARANTOR AND THE
SUBSIDIARIES (OTHER THAN LIENS OTHERWISE PERMITTED BY CLAUSES (I) THROUGH
(XVIII) ABOVE) SECURE AN AGGREGATE PRINCIPAL AMOUNT EXCEEDING (AT THE TIME SUCH
LIEN IS ISSUED OR CREATED) $250,000,000 (COLLECTIVELY, LIENS DESCRIBED IN
CLAUSES (I)-(XIX) ARE REFERRED TO HEREIN AS “PERMITTED LIENS”); PROVIDED,
HOWEVER, THAT INDEBTEDNESS INCURRED IN CONNECTION WITH ANY PERMITTED SALE AND
LEASEBACK TRANSACTIONS WHICH ARE TREATED AS DEBT IN ACCORDANCE WITH GAAP WILL BE
INCLUDED IN SUCH DETERMINATION AND TREATED AS BEING SECURED BY LIENS NOT
OTHERWISE PERMITTED BY CLAUSES (I) THROUGH (XIX).  FOR PURPOSES OF INTERPRETING
THE TERMS OF THIS GUARANTY, (A) THE PHRASES “ACCOUNTS RECEIVABLE FROM OR
INVOICES TO EXPORT CUSTOMERS” AND “CONTRACTS TO SELL, PURCHASE OR RECEIVE
COMMODITIES TO (FROM) EXPORT CUSTOMERS” SHALL REFER TO INVOICES OR ACCOUNTS
RECEIVABLE DERIVED FROM THE SALE OF, OR CONTRACTS TO SELL, PURCHASE OR RECEIVE
WHEAT, SOYBEANS OR OTHER COMMODITIES OR PRODUCTS DERIVED FROM THE PROCESSING OF
WHEAT, SOYBEANS OR OTHER COMMODITIES, BY OR TO THE GUARANTOR OR A SUBSIDIARY
THAT HAVE BEEN OR ARE TO BE EXPORTED FROM THE COUNTRY OF ORIGIN WHETHER OR NOT
SUCH SALE IS MADE BY A SUBSIDIARY OR TO ANY OF ITS SUBSIDIARIES; AND
(B) PROPERTY OF A PARTY TO A CORPORATE REORGANIZATION WHICH IS NOT THE GUARANTOR
OR A SUBSIDIARY SHALL BE DEEMED “ACQUIRED” BY THE GUARANTOR OR SUCH SUBSIDIARY
AS PART OF SUCH CORPORATE REORGANIZATION EVEN IF THE GUARANTOR OR SUBSIDIARY, AS
THE CASE MAY BE, IS NOT THE SURVIVING OR RESULTING ENTITY.


 


AS USED IN THIS SUBSECTION, THE TERM “EXCLUDED LIEN” SHALL MEAN ANY LIEN GRANTED
BY THE GUARANTOR OR ANY SUBSIDIARY TO SECURE (A) LOANS FROM BANKS CONTROLLED BY
GOVERNMENTAL AGENCIES OR (B) LOANS FROM OTHER LENDERS IN CONNECTION WITH
GOVERNMENT PROGRAMS.

 

16

--------------------------------------------------------------------------------


 


(D)           RESTRICTIONS ON DIVIDENDS OR LOANS BY DESIGNATED OBLIGORS.  THE
GUARANTOR SHALL NOT PERMIT ANY DESIGNATED OBLIGOR TO ENTER INTO ANY AGREEMENT
RESTRICTING THE PAYMENT OF DIVIDENDS OR THE MAKING OF LOANS BY IT TO THE
GUARANTOR OR TO ANY OTHER DESIGNATED OBLIGOR, EXCEPT THAT THE GUARANTOR MAY
PERMIT A DESIGNATED OBLIGOR TO BE PARTY TO AGREEMENTS (I) LIMITING THE PAYMENT
OF DIVIDENDS BY SUCH DESIGNATED OBLIGOR FOLLOWING A DEFAULT OR AN EVENT OF
DEFAULT UNDER SUCH AGREEMENT AND (II) REQUIRING THE COMPLIANCE BY SUCH
DESIGNATED OBLIGOR WITH SPECIFIED NET WORTH, WORKING CAPITAL OR OTHER SIMILAR
FINANCIAL TESTS AND (III) RESTRICTING LOANS TO BE MADE BY SUCH DESIGNATED
OBLIGOR TO ANY OTHER OBLIGOR OR THE GUARANTOR TO SUCH LOANS WHICH ACCRUE
INTEREST AT A RATE GREATER THAN OR EQUAL TO SUCH LENDING DESIGNATED OBLIGOR’S
AVERAGE COST OF FUNDS AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
SUCH DESIGNATED OBLIGOR.


 


(E)           INTERCOMPANY LOANS.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
SET FORTH IN THE TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, CLAUSE
(S) OF THE DEFINITION OF “ELIGIBLE LOAN” IN ANNEX X), THE GUARANTOR (I) SHALL
NOT PERMIT ANY SELLER TO SELL, TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY
INTERCOMPANY LOAN TO BUNGE FUNDING UNDER THE SALE AGREEMENT THAT HAS A MATURITY
IN EXCESS OF SIX (6) YEARS AND (II) SHALL EITHER CAUSE A SELLER, BUNGE FUNDING
OR THE TRUSTEE TO DEMAND REPAYMENT OF ALL OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST UNDER EACH INTERCOMPANY LOAN OR CAUSE A SELLER TO REFINANCE SUCH
AMOUNTS BY MAKING A NEW INTERCOMPANY LOAN TO THE APPLICABLE OBLIGOR WITHIN SIX
(6) YEARS FROM THE DATE OF SUCH INTERCOMPANY LOAN.


 


8.3           USE OF WEBSITES.


 


(A)           THE GUARANTOR MAY SATISFY ITS OBLIGATION TO DELIVER ANY PUBLIC
INFORMATION TO THE LENDERS BY POSTING THIS INFORMATION ONTO AN ELECTRONIC
WEBSITE DESIGNATED BY THE GUARANTOR AND THE ADMINISTRATIVE AGENT (THE
“DESIGNATED WEBSITE”) BY NOTIFYING THE ADMINISTRATIVE AGENT (I) OF THE ADDRESS
OF THE WEBSITE TOGETHER WITH ANY RELEVANT PASSWORD SPECIFICATIONS AND (II) THAT
SUCH INFORMATION HAS BEEN POSTED ON THE WEBSITE; PROVIDED, THAT IN ANY EVENT THE
GUARANTOR SHALL SUPPLY THE ADMINISTRATIVE AGENT WITH ONE COPY IN PAPER FORM OF
ANY INFORMATION WHICH IS POSTED ONTO THE WEBSITE.


 


(B)           THE ADMINISTRATIVE AGENT SHALL SUPPLY EACH LENDER WITH THE ADDRESS
OF AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR THE DESIGNATED WEBSITE FOLLOWING
DESIGNATION OF THAT WEBSITE BY THE GUARANTOR AND THE ADMINISTRATIVE AGENT.


 


(C)           THE GUARANTOR SHALL PROMPTLY UPON BECOMING AWARE OF ITS OCCURRENCE
NOTIFY THE ADMINISTRATIVE AGENT IF:

 

(I)            THE DESIGNATED WEBSITE CANNOT BE ACCESSED DUE TO TECHNICAL
FAILURE;

 

(II)           THE PASSWORD SPECIFICATIONS FOR THE DESIGNATED WEBSITE CHANGE;

 

17

--------------------------------------------------------------------------------


 

(III)          ANY NEW INFORMATION WHICH IS REQUIRED TO BE PROVIDED UNDER THIS
GUARANTY IS POSTED ONTO THE DESIGNATED WEBSITE;

 

(IV)          ANY EXISTING INFORMATION WHICH HAS BEEN PROVIDED UNDER THIS
GUARANTY AND POSTED ONTO THE DESIGNATED WEBSITE IS AMENDED; OR

 

(V)           THE GUARANTOR BECOMES AWARE THAT THE DESIGNATED WEBSITE OR ANY
INFORMATION POSTED ONTO THE DESIGNATED WEBSITE IS OR HAS BEEN INFECTED BY ANY
ELECTRONIC VIRUS OR SIMILAR SOFTWARE.

 

If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 


SECTION 9.               AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS GUARANTY NOR CONSENT TO ANY DEPARTURE BY THE GUARANTOR THEREFROM SHALL IN
ANY EVENT BE EFFECTIVE UNLESS SUCH AMENDMENT OR WAIVER SHALL BE IN WRITING AND
SIGNED BY THE GUARANTOR AND THE ADMINISTRATIVE AGENT.  SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN.


 


SECTION 10.             NOTICES, ETC.  ALL NOTICES, DEMANDS, INSTRUCTIONS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY
PERSON PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR
SENT BY REGISTERED, CERTIFIED OR EXPRESS MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, BY RECOGNIZED OVERNIGHT COURIER SERVICE OR BY FACSIMILE TRANSMISSION,
AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS GUARANTY, IN THE CASE OF A
NOTICE SENT BY REGISTERED, CERTIFIED OR EXPRESS MAIL, OR BY RECOGNIZED OVERNIGHT
COURIER SERVICE, ON THE DATE THAT SUCH WRITING IS ACTUALLY DELIVERED TO THE
INTENDED RECIPIENT THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10,
OR IN THE CASE OF FACSIMILE TRANSMISSION, WHEN RECEIVED AND TELEPHONICALLY
CONFIRMED. UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR DELIVERED IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 10, NOTICES, DEMANDS,
INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE GIVEN TO OR MADE UPON
THE SUBJECT PARTIES AT THEIR RESPECTIVE NOTICE ADDRESSES (OR TO THEIR RESPECTIVE
FACSIMILE TRANSMISSION NUMBERS) OR AT SUCH OTHER ADDRESS OR NUMBER AS ANY PARTY
MAY NOTIFY TO THE OTHER PARTIES IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 10.


 


SECTION 11.             NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


SECTION 12.             COSTS AND EXPENSES.  THE GUARANTOR AGREES TO PAY, AND
CAUSE TO BE PAID, ON DEMAND ALL COSTS AND EXPENSES ACTUALLY INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE ENFORCEMENT OF THIS GUARANTY
INCLUDING, WITHOUT LIMITATION, THE FEES AND OUT

 

18

--------------------------------------------------------------------------------


 


OF POCKET EXPENSES OF OUTSIDE COUNSEL TO THE ADMINISTRATIVE AGENT WITH RESPECT
THERETO. THE AGREEMENTS OF THE GUARANTOR CONTAINED IN THIS SECTION 12 SHALL
SURVIVE THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OF THE
OTHER GUARANTY OBLIGATIONS.


 


SECTION 13.             SEPARABILITY.  SHOULD ANY CLAUSE, SENTENCE, PARAGRAPH,
SUBSECTION OR SECTION OF THIS GUARANTY BE JUDICIALLY DECLARED TO BE INVALID,
UNENFORCEABLE OR VOID, SUCH DECISION WILL NOT HAVE THE EFFECT OF INVALIDATING OR
VOIDING THE REMAINDER OF THIS GUARANTY, AND THE PARTIES HERETO AGREE THAT THE
PART OR PARTS OF THIS GUARANTY SO HELD TO BE INVALID, UNENFORCEABLE OR VOID WILL
BE DEEMED TO HAVE BEEN STRICKEN HEREFROM AND THE REMAINDER WILL HAVE THE SAME
FORCE AND EFFECTIVENESS AS IF SUCH PART OR PARTS HAD NEVER BEEN INCLUDED HEREIN.


 


SECTION 14.             CAPTIONS.  THE CAPTIONS IN THIS GUARANTY HAVE BEEN
INSERTED FOR CONVENIENCE ONLY AND SHALL BE GIVEN NO SUBSTANTIVE MEANING OR
SIGNIFICANCE WHATEVER IN CONSTRUING THE TERMS AND PROVISIONS OF THIS GUARANTY.


 


SECTION 15.             SUCCESSORS AND ASSIGNS.  THIS GUARANTY SHALL (A) BE
BINDING UPON THE GUARANTOR AND ITS SUCCESSORS AND ASSIGNS AND (B) INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE ADMINISTRATIVE AGENT AND ITS SUCCESSORS,
TRANSFEREES AND ASSIGNS; PROVIDED, HOWEVER, THAT ANY ASSIGNMENT BY THE GUARANTOR
OF ITS OBLIGATIONS HEREUNDER SHALL (I) BE SUBJECT TO THE PRIOR WRITTEN CONSENT
OF ALL THE LENDERS AT THEIR COMPLETE DISCRETION, AND (II) ONLY BE MADE TO A ONE
HUNDRED PERCENT (100%) OWNED AFFILIATE OF THE GUARANTOR.


 


SECTION 16.             LIMITATION BY LAW.  ALL RIGHTS, REMEDIES AND POWERS
PROVIDED IN THIS GUARANTY MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE
THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF LAW, AND ALL THE PROVISIONS
OF THIS GUARANTY ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE MANDATORY
PROVISIONS OF LAW WHICH MAY BE CONTROLLING AND TO BE LIMITED TO THE EXTENT
NECESSARY SO THAT THEY WILL NOT RENDER THIS GUARANTY INVALID, UNENFORCEABLE, IN
WHOLE OR IN PART, OR NOT ENTITLED TO BE RECORDED, REGISTERED OR FILED UNDER THE
PROVISIONS OF ANY APPLICABLE LAW.


 


SECTION 17.             SUBSTITUTION OF GUARANTY.  SUBJECT TO THE PRIOR WRITTEN
CONSENT OF ALL THE LENDERS AT THEIR COMPLETE DISCRETION, THE GUARANTOR SHALL,
DURING THE TERM OF THIS GUARANTY, BE PERMITTED AT ITS OPTION TO PROVIDE
COLLATERAL TO THE ADMINISTRATIVE AGENT OR ANOTHER FORM OF CREDIT SUPPORT AS A
SUBSTITUTE FOR ITS OBLIGATIONS UNDER THIS GUARANTY.  THE GUARANTOR AGREES TO
EXECUTE WHATEVER SECURITY OR CREDIT SUPPORT DOCUMENTS THE ADMINISTRATIVE AGENT
REASONABLY REQUESTS IN ORDER TO EFFECTUATE THE PROVISIONS OF THIS SECTION 17.


 


SECTION 18.             GOVERNING LAW; FOREIGN PARTY PROVISIONS.


 


(A)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(B)           CONSENT TO JURISDICTION.  THE GUARANTOR IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR U.S. FEDERAL COURT SITTING
IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, IN ANY ACTION OR PROCEEDING
RELATING TO ITS

 

19

--------------------------------------------------------------------------------


 


OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS.  THE
GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR U.S.
FEDERAL COURT.  THE GUARANTOR ALSO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION TO VENUE OR THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(C)           APPOINTMENT FOR AGENT FOR SERVICE OF PROCESS.  THE GUARANTOR
HEREBY (I) IRREVOCABLY DESIGNATES AND APPOINTS ITS CHIEF FINANCIAL OFFICER (FROM
TIME TO TIME) AT ITS PRINCIPAL EXECUTIVE OFFICES AT 50 MAIN STREET, WHITE
PLAINS, NEW YORK 10606 (THE “AUTHORIZED AGENT”), AS ITS AGENT UPON WHICH PROCESS
MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING RELATED TO THIS GUARANTY AND
REPRESENTS AND WARRANTS THAT THE AUTHORIZED AGENT HAS ACCEPTED SUCH DESIGNATION
AND (II) AGREES THAT SERVICE OF PROCESS UPON THE AUTHORIZED AGENT AND WRITTEN
NOTICE OF SAID SERVICE TO THE GUARANTOR MAILED OR DELIVERED BY A RECOGNIZED
INTERNATIONAL COURIER SERVICE (WITH PROOF OF DELIVERY) TO ITS SECRETARY OR ANY
ASSISTANT SECRETARY AT ITS REGISTERED OFFICE AT 2 CHURCH STREET, HAMILTON,
BERMUDA, SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
GUARANTOR IN ANY SUCH SUIT OR PROCEEDING.  THE GUARANTOR FURTHER AGREES TO TAKE
ANY AND ALL ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL SUCH
DOCUMENTS AND INSTRUMENTS, AS MAY BE NECESSARY TO CONTINUE SUCH DESIGNATION AND
APPOINTMENT OF THE AUTHORIZED AGENT IN FULL FORCE AND EFFECT SO LONG AS THE
GUARANTY IS IN EXISTENCE.


 


(D)           WAIVER OF IMMUNITIES.  TO THE EXTENT THAT THE GUARANTOR OR ANY OF
ITS PROPERTIES, ASSETS OR REVENUES MAY HAVE OR MAY HEREAFTER BECOME ENTITLED TO,
OR HAVE ATTRIBUTED TO THEM, ANY RIGHT OF IMMUNITY, ON THE GROUNDS OF
SOVEREIGNTY, FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM SET-OFF OR
COUNTERCLAIM, FROM THE JURISDICTION OF ANY COURT, FROM SERVICE OF PROCESS, FROM
ATTACHMENT UPON OR PRIOR TO JUDGMENT, OR FROM ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, OR FROM EXECUTION OF JUDGMENT, OR OTHER LEGAL PROCESS OR PROCEEDING
FOR THE GIVING OF ANY RELIEF OR FOR THE ENFORCEMENT OF ANY JUDGMENT, IN ANY
JURISDICTION IN WHICH PROCEEDINGS MAY AT ANY TIME BE COMMENCED, WITH RESPECT TO
ITS OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER UNDER OR ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS AND TRANSACTION
DOCUMENTS, THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WAIVES AND AGREES NOT TO PLEAD OR CLAIM ANY SUCH
IMMUNITY AND CONSENTS TO SUCH RELIEF AND ENFORCEMENT.


 


(E)           FOREIGN TAXES.  ANY PAYMENTS BY THE GUARANTOR TO THE
ADMINISTRATIVE AGENT HEREUNDER SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY AND ALL PRESENT AND FUTURE
INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS
OR WITHHOLDINGS, NOW OR HEREINAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR
ASSESSED BY BERMUDA OR ANY OTHER JURISDICTION IN WHICH THE GUARANTOR HAS AN
OFFICE FROM WHICH PAYMENT IS MADE OR DEEMED TO BE MADE, EXCLUDING (I) ANY SUCH
TAX IMPOSED BY REASON OF THE ADMINISTRATIVE AGENT,

 

20

--------------------------------------------------------------------------------


 


HAVING SOME CONNECTION WITH ANY SUCH JURISDICTION OTHER THAN ITS PARTICIPATION
AS THE ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS AND TRANSACTION DOCUMENTS,
AND (II) ANY INCOME OR FRANCHISE TAX ON THE OVERALL NET INCOME OF THE
ADMINISTRATIVE AGENT IMPOSED BY THE UNITED STATES OR BY THE STATE OF NEW YORK OR
ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR OF THE STATE OF NEW YORK ON
THE OFFICE OF THE ADMINISTRATIVE AGENT THROUGH WHICH IT IS ACTING IN CONNECTION
WITH THIS TRANSACTION (ALL SUCH NON-EXCLUDED TAXES, “FOREIGN TAXES”).  IF THE
GUARANTOR IS PREVENTED BY OPERATION OF LAW OR OTHERWISE FROM PAYING, CAUSING TO
BE PAID OR REMITTING THAT PORTION OF AMOUNTS PAYABLE HEREUNDER REPRESENTED BY
FOREIGN TAXES WITHHELD OR DEDUCTED, THEN AMOUNTS PAYABLE UNDER THIS GUARANTY
SHALL, TO THE EXTENT PERMITTED BY LAW, BE INCREASED TO SUCH AMOUNT AS IS
NECESSARY TO YIELD AND REMIT TO THE ADMINISTRATIVE AGENT AN AMOUNT WHICH, AFTER
DEDUCTION OF ALL FOREIGN TAXES (INCLUDING ALL FOREIGN TAXES PAYABLE ON SUCH
INCREASED PAYMENTS) EQUALS THE AMOUNT THAT WOULD HAVE BEEN PAYABLE IF NO FOREIGN
TAXES APPLIED.  WHENEVER ANY FOREIGN TAXES ARE PAYABLE BY THE GUARANTOR, AS
PROMPTLY AS POSSIBLE THEREAFTER THE GUARANTOR SHALL SEND TO THE ADMINISTRATIVE
AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT LENDER, AS THE CASE
MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE
GUARANTOR SHOWING PAYMENT THEREOF.  IF THE GUARANTOR FAILS TO PAY ANY FOREIGN
TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(F)            JUDGMENT CURRENCY.  THE OBLIGATIONS OF THE GUARANTOR IN RESPECT
OF ANY SUM DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER OR ANY HOLDER
OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE CREDITOR”) SHALL,
NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN
THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE HEREUNDER (THE “AGREEMENT
CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON THE BUSINESS DAY FOLLOWING
RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM ADJUDGED TO BE SO DUE IN THE
JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE THE AGREEMENT CURRENCY WITH THE
JUDGMENT CURRENCY; IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS
THAN THE SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR IN THE AGREEMENT
CURRENCY, THE GUARANTOR AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, AGREES TO INDEMNIFY THE APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE
OBLIGATIONS OF THE GUARANTOR CONTAINED IN THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS GUARANTY AND THE CREDIT AGREEMENT AND THE PAYMENT OF ALL
OTHER AMOUNTS OWING HEREUNDER AND THEREUNDER.


 


SECTION 19.             WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.

 

21

--------------------------------------------------------------------------------


 


SECTION 20.             REINSTATEMENT.  THIS GUARANTY SHALL BE REINSTATED TO THE
EXTENT OF PAYMENTS MADE TO THE GUARANTOR AS REIMBURSEMENT OF AMOUNTS ADVANCED BY
THE GUARANTOR HEREUNDER.  THE GUARANTOR AGREES THAT THIS GUARANTY SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PART OF
ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE GUARANTY OBLIGATIONS IS STAYED,
RESCINDED OR MUST OTHERWISE BE RESTORED BY THE ADMINISTRATIVE AGENT UPON THE
BANKRUPTCY OR REORGANIZATION OF BLFC OR ANY OTHER PERSON.


 


SECTION 21.             JPMORGAN CHASE CONFLICT WAIVER.  JPMORGAN CHASE ACTS AS
ADMINISTRATIVE AGENT AND LENDER AND MAY PROVIDE OTHER SERVICES OR FACILITIES
FROM TIME TO TIME (THE “JPMORGAN CHASE ROLES”).  THE GUARANTOR AND EACH OTHER
PARTY HERETO ACKNOWLEDGES AND CONSENTS TO ANY AND ALL JPMORGAN CHASE ROLES,
WAIVES ANY OBJECTIONS IT MAY HAVE TO ANY ACTUAL OR POTENTIAL CONFLICT OF
INTEREST CAUSED BY JPMORGAN CHASE ACTING AS ADMINISTRATIVE AGENT OR AS LENDER
HEREUNDER AND ACTING AS OR MAINTAINING ANY OF THE JPMORGAN CHASE ROLES, AND
AGREES THAT IN CONNECTION WITH ANY JPMORGAN CHASE ROLE, JPMORGAN CHASE MAY TAKE,
OR REFRAIN FROM TAKING, ANY ACTION WHICH IT IN ITS DISCRETION DEEMS APPROPRIATE.


 


SECTION 22.             SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER
GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR A SERIES 2002-1 EARLY AMORTIZATION
EVENT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME OR FROM TIME TO TIME,
WITHOUT NOTICE TO THE GUARANTOR OR TO ANY OTHER PERSON, ANY SUCH NOTICE BEING
HEREBY EXPRESSLY WAIVED TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF
AND TO APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND ANY
OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY SUCH LENDER, TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE GUARANTOR AGAINST AND ON ACCOUNT OF THE OBLIGATIONS
AND LIABILITIES OF THE GUARANTOR TO SUCH LENDER, AS APPLICABLE, UNDER THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS
OF ANY NATURE OR DESCRIPTION ARISING OUT OF OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE
MADE ANY DEMAND HEREUNDER AND ALTHOUGH SAID OBLIGATIONS, LIABILITIES OR CLAIMS,
OR ANY OF THEM, SHALL BE CONTINGENT OR UNMATURED.


 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

[signature page follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

By:

/s/ Hunter Smith

 

 

Name:

Hunter Smith

 

 

Title:

Treasurer

 

 

 

 

 

By:

/s/ Carla L. Heiss

 

 

Name:

Carla L. Heiss

 

 

Title:

Assistant General Counsel and Assistant Secretary

 

[Signature Page to Guaranty (364 day)]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments

 

None

 

SI-1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in (i) the Guarantor’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2008, which was filed on
March 2, 2009 and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2009, which was filed on May 11, 2009.

 

SII-1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

 

 

Percentage Directly or Indirectly

 

Name

 

Owned by BL

 

 

 

 

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

100

%

Bunge Alimentos S.A.

 

100

%

Bunge Fertilizantes S.A. (Brazil)

 

100

%

Ceval International Limited

 

100

%

Bunge Europe Finance B.V.

 

100

%

 

SIV-1

--------------------------------------------------------------------------------


 

Schedule V

 

Permitted Liens

 

Subsidiary/Joint
Ventures

 

Facility

 

Amount
Outstanding

 

Description of Collateral

Terminal 6 and Terminal 6i (unconsolidated joint ventures in Argentina)

 

Bank (Bunge’s share)

Bank (Bunge’s share)

 

$4.3 million

$7.5 million

 

Shares of Terminal 6

Shares of Terminal 6

 

 

 

 

 

 

 

Bunge Alimentos S.A.

 

Bank

BNDES

 

$1.4 million

$8.8 million

 

Land, buildings and equipment

Land, buildings and equipment

 

 

 

 

 

 

 

TGG (consolidated JV)

 

BNDES

 

$72.0 million

 

Shares of TGG

 

 

 

 

 

 

 

Fosfertil S.A.

 

Bank

 

$0.9 million

 

Land and buildings

 

 

 

 

 

 

 

Black Sea Industries Ukraine

 

EBRD Loan

 

$21.4 million

 

Extraction plant, Preparation plant and Boiler house (buildings and equipment)
of BSIU crushing plant at Illychevsk, Ukraine

 

 

 

 

 

 

 

Southwest Iowa Renewable Energy, LLC

 

Bank

 

$27.8 million

 

Cash Collateral

 

 

 

 

 

 

 

Baria Joint Stock Co. of Services

 

Bank

 

$5.1 million

 

Equipment

 

SV-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2008, which was filed by the Guarantor on March 2, 2009 and
(ii) the Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2009 that was filed by the Guarantor on May 11, 2009.

 

SVI-1

--------------------------------------------------------------------------------


 

Schedule VII

 

Material Litigation

 

This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, which was filed
by the Guarantor on March 2, 2009 and (ii) the Guarantor’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2009 that was filed by the
Guarantor on May 11, 2009.

 

SVII-1

--------------------------------------------------------------------------------


 

ANNEX A

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

 

“BL”: as defined in the preamble hereto.

 

“BLFC”:  Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.

 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Excluded Lien”:  as defined in subsection 8.2(c).

 

“Foreign Taxes”:  as defined in subsection 18(e).

 

“Guarantor”: as defined in the preamble hereto.

 

“Guaranty”:  as defined in the preamble hereto.

 

1

--------------------------------------------------------------------------------


 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“JPMorgan Chase Roles”:  as defined in Section 21.

 

“Judgment Currency”:  as defined in subsection 18(f).

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”:

 

 Administrative Agent:

JPMORGAN CHASE BANK, N.A.

 

270 Park Avenue, 4th Floor

 

New York, NY 10017

 

Attention: Maria Arredondo

 

Telephone No: (713) 750-2131

 

Telecopy: (713) 750-2358

 

 

 Guarantor:

BUNGE LIMITED

 

50 Main Street

 

White Plains, New York 10606

 

Attention: Hunter Smith

 

Telephone No: (914) 684-3440

 

Telecopy No.: (914) 684-3283

 

2

--------------------------------------------------------------------------------


 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“Permitted Lien”:  as defined in subsection 8.2(c).

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Property”: as defined in subsection 8.2(c).

 

“Seller”: as defined in Annex X to the Pooling Agreement.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

3

--------------------------------------------------------------------------------